Exhibit 10.2

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) made as of July 27, 2011, effective as of
July 15, 2011 (the “Effective Date”), between TIME WARNER CABLE INC. (the
“Company”), a Delaware corporation, and Irene M. Esteves (“you” or “your”).

You and the Company desire to set forth the terms and conditions of your
employment by the Company and agree as follows:

1.        Term of Agreement.  The term of this Agreement shall be for the period
beginning on the Effective Date and ending on July 14, 2014 (the “Term”),
subject, however, to earlier termination as set forth in this Agreement.

2.        Employment.  During the Term, (a) you shall serve as Executive Vice
President, Chief Financial Officer, and you shall have the authority, functions,
duties, powers and responsibilities normally associated with such position
(including, without limitation, the authority, functions, duties, powers and
responsibilities you hold as of the date hereof), and such other title,
authority, functions, duties, powers and responsibilities as may be assigned to
you from time to time by the Company consistent with your senior position with
the Company; (b) your services shall be rendered on a substantially full-time,
exclusive basis and you will apply on a full-time basis all of your skill and
experience to the performance of your duties; (c) you shall report to the Chief
Executive Officer of the Company (the “CEO”) or such other senior executive as
the Company determines in its sole discretion; (d) you shall have no other
employment and, without the prior written consent of the CEO, no outside
business activities which require the devotion of substantial amounts of your
time; (c) you shall adhere to the Company’s policies in effect during your
employment, including its Standards of Business Conduct, Insider Trading Policy,
and the stock ownership or retention guidelines adopted by the Company, if any;
and (f) the place for the performance of your services shall be at the Company’s
principal corporate offices in the New York metropolitan area, subject to such
reasonable travel as may be required in the performance of your duties. For
purposes of this Section 2, “Company” shall mean either Time Warner Cable Inc.
or, if Time Warner Cable Inc. becomes a controlled subsidiary of another entity,
then the ultimate parent company of Time Warner Cable Inc. The foregoing shall
be subject to the Company’s written policies, as in effect from time to time,
regarding vacations, holidays, illness and the like.

3.        Compensation.

3.1.        Base Salary.  The Company shall pay you a base salary at the rate of
not less than $800,000 per annum during the Term (“Base Salary”). The Company
may increase, but not decrease, your Base Salary during the Term. Base Salary
shall be paid in accordance with the Company’s customary payroll practices.



--------------------------------------------------------------------------------

3.2.        Bonus.  In addition to Base Salary, the Company typically pays its
executives an annual cash bonus (“Bonus”). Although your Bonus is fully
discretionary, during the Term your target annual Bonus (“Target Bonus”) will be
$1,200,000 or such other higher amount as approved each year by the Compensation
Committee of the Company’s Board of Directors (“Compensation Committee”),
pro-rated with respect to partial years. Each year, the Company’s performance
and your personal performance will be considered in the context of your
executive duties and any individual goals set for you, and your actual Bonus
will be determined. Although as a general matter the Company expects to pay
bonuses at the target level in cases of satisfactory performance, it does not
commit to do so, and your Bonus may be higher or lower than your Target Bonus.
Your Bonus amount, if any, will be paid to you between January 1 and March 15 of
the calendar year immediately following the performance year in respect of which
such Bonus is earned at the same time as bonuses are paid to other senior
executives.

3.3.        Long-term Incentive Compensation.  For each year of the Term, you
will be eligible to receive long-term incentive compensation with a target value
of at least approximately $3,000,000 through a mix of stock options, restricted
stock, restricted stock units (RSUs), other forms of equity compensation,
cash-based long-term plans or other components as may be determined by the
Compensation Committee from time to time in its sole discretion (“Long-term
Incentive Awards”), subject to the terms of any Company plans governing the
granting of Long-term Incentive Awards, and the terms of any related award
agreements in accordance with the Company’s customary practices, provided that
if you are promoted during the Term, your target value will not at any time be
less than the range for your new level.

3.4.        Additional Compensation Plans.  In addition to the above
compensation, and at the Company’s discretion, you will be eligible to
participate in other compensation plans and programs available to executives at
your level (“Additional Compensation Plans”). The Company shall maintain full
discretion to amend, modify or terminate such Additional Compensation Plans, and
full discretion over the decision to award you compensation under such
Additional Compensation Plans and the amount of such an award, if any.

3.5.        Indemnification.  You shall be entitled throughout the Term (and
after the end of the Term, to the extent relating to service during your
employment) to the benefit of the indemnification provisions contained on the
date hereof in the Restated Certificate of incorporation and By-laws of Time
Warner Cable Inc. (not including any amendments or additions after the date
hereof that limit or narrow, but including any that add to or broaden, the
protection afforded to you by those provisions).

4.        Termination.

 

2



--------------------------------------------------------------------------------

4.1.        Termination for Cause: Voluntary Resignation.  The Company may
terminate your employment for “cause” and you may voluntarily resign your
employment prior to the expiration of the Term. Upon the termination of your
employment for cause or your voluntary resignation, all of the obligations under
this Agreement shall terminate, other than the Company’s obligations set forth
below in Section 4.1.2 and the provisions identified in Section 10.13
(Survival).

    4.1.1.        Definition of Cause.  Termination by the Company for “cause”
shall mean termination because of your (a) conviction (treating a nolo
contendere plea as a conviction) of a felony (whether or not any right to appeal
has been or may be exercised) other than as a result of a moving violation or a
Limited Vicarious Liability (as defined below), (b) willful failure or refusal
without proper cause to perform your material duties with the Company, including
your material obligations under this Agreement (other than any such failure
resulting from your incapacity due to physical or mental impairment),
(c) willful misappropriation, embezzlement, fraud or any reckless or willful
destruction of Company property having a significant adverse financial effect on
the Company or a significant adverse effect on the Company’s reputation,
(d) willful and material breach of any statutory or common law duty of loyalty
to the Company having a significant adverse financial effect on the Company or a
significant adverse effect on the Company’s reputation; (e) material and willful
breach of any of the restrictive covenants provided for in Section 8
(Restrictive Covenants) below; or (f) a willful violation of any material
Company policy, including the Company’s Standards of Business Conduct having a
significant adverse financial effect on the Company or a significant adverse
effect on the Company’s reputation. Such termination shall be effected by
written notice thereof delivered by the Company to you and shall be effective as
of the date of such notice; provided however, that if (i) such termination is
because of your willful failure or refusal without proper cause to perform your
material duties with the Company including any one or more of your material
obligations under this Agreement, and (ii) within 15 days following the date of
such notice you shall cease your refusal and shall use your best efforts to
perform such obligations, the termination shall not be effective. The term
“Limited Vicarious Liability” shall mean any liability which is based on acts of
the Company for which you are responsible solely as a result of your office(s)
with the Company; provided that (x) you are not directly involved in such acts
and either had no prior knowledge of such actions or, upon obtaining such
knowledge, promptly acted reasonably and in good faith to attempt to prevent the
acts causing such liability or (y) after consulting with the Company’s counsel,
you reasonably believed that no law was being violated by such acts.

    4.1.2.        Obligations Upon Termination For Cause or Voluntary
Resignation.  In the event of your termination of employment by the Company for
cause or your voluntary resignation, without prejudice to any other rights or
remedies that the Company may have at law or in equity, the Company shall have
no further obligation to you other than (i) to pay Base Salary through the
effective date of termination, (ii) with respect to any rights you have pursuant
to any insurance or other benefit plans or arrangements of the Company,
(iii) with respect to any rights to indemnification that you may have under
Section 3.5 above, and (iv) if your employment is terminated

 

3



--------------------------------------------------------------------------------

pursuant to Sections 4.1.1 (b) or 4.1.1(f) above, the Company shall pay you any
Bonus for any year prior to the year in which such termination of employment
occurs that has been determined but not yet paid as of the date of such
termination of employment. You hereby disclaim any right to receive a pro rata
portion of any Bonus with respect to the year in which such termination or
resignation occurs. Payments of Base Salary required under this Section shall be
made at the same time as such payments would otherwise have been made to you
pursuant to Sections 3.1 (Base Salary) if your employment had not been
terminated.

4.2.      Termination by You for Good Reason and Termination by the Company
Without Cause.  Unless previously terminated pursuant to any other provision of
this Agreement, you shall have the right, exercisable by written notice to the
Company, to terminate your employment for “Good Reason” effective 30 days after
the giving of such notice, if, at the time of the giving of such notice, the
Company is in material breach of its obligations under this Agreement without
your express written consent; provided however, with the exception of clause
(i) below, this Agreement shall not so terminate if such notice is the first
such notice of termination delivered by you pursuant to this Section 4.2 and
within such 30-day period the Company shall have cured all such material
breaches. Any such notice of termination for Good Reason must be provided to the
Company within 90 days of any material breach of the Agreement. A material
breach by the Company shall include, but not be limited to, (i) the Company’s
material violation of Sections 2(a) or 2(f) with respect to your authority,
functions, duties, powers, responsibilities or place of employment, or (ii) the
Company failing to cause any successor to all or substantially all of the
business and assets of the Company expressly to assume the obligations of the
Company under this Agreement as provided by Section 10.4 (Assignability). The
Company shall have the right, exercisable by written notice to you, to terminate
your employment under this Agreement without cause, which notice shall specify
the effective date of such termination.

    4.2.1.        Termination Benefits.  After the effective date of a
termination of employment without cause or for Good Reason pursuant to this
Section 4.2, you shall receive Base Salary and a pro rata portion of your Bonus
through the effective date of termination, subject to the actual achievement of
the performance criteria established for the Company for the year of
termination; provided that, if applicable, your individual performance score
shall be equal to the Company’s performance score or, if multiple performance
measures are used, the weighted average of the Company’s performance scores, as
determined by the Company. Your pro rata Bonus pursuant to this Section 4.2.1
shall be paid to you at the times set forth in Section 4.5 (Payments).

    4.2.2.        Severance Benefits.  After the effective date of a termination
of employment without cause or for Good Reason pursuant to Section 4.2, you
shall continue to receive Base Salary and Bonus compensation and the
post-termination benefits specified in Section 7.2 for a period ending on the
date which is 24 months after the effective date of such termination (the
“Severance Period”). During the Severance Period you shall be entitled to
receive, whether or not you become disabled during the Severance Period,
(a) Base Salary at an annual rate equal to your Base

 

4



--------------------------------------------------------------------------------

Salary in effect immediately prior to the notice of termination, and (b) an
annual Bonus in respect of each calendar year or portion thereof (in which case
a pro rata portion of such Bonus will be payable) during the Severance Period
equal to your Target Bonus in effect immediately prior to the notice of
termination. Payments made pursuant to this Section 4.2.2 shall be paid to you
at the times set forth in Section 4.5 (Payments). Effective as of the date of
your termination of employment pursuant to Section 4.2, any outstanding
Long-term Incentive Awards granted during the Term shall immediately vest in
full and any stock option awards granted during the Term shall become
immediately exercisable for the time periods set forth in the respective stock
option award agreements, provided that, if any such Long-term Incentive Awards
or stock options are subject to a performance requirement that has not been
satisfied and certified by the Board of Directors of the Company (the “Board of
Directors” or “Board”) on the date of your termination of employment, such
Long-term Incentive Awards or stock options shall not be immediately vested and
exercisable, but shall become fully vested and exercisable upon satisfaction of
such performance requirement and certification by the Board of Directors (or, if
applicable, upon deemed satisfaction of such performance requirements pursuant
to the terms of the Long-term Incentive Awards or stock options).

4.2.2.1. Other Full-Time Employment or Death During the Severance
Period.  Except as provided in the following sentence, if you accept other
full-time employment, excluding employment with an affiliate (“Other
Employment”) during the Severance Period or notify the Company in writing of
your intention to terminate your post-termination benefits under Section 7.2,
effective upon the commencement of such Other Employment or the effective date
of such termination as specified by you in such notice, whichever is applicable,
the continuation of the post-termination health and welfare benefits specified
in Section 7.2 shall terminate, but you shall continue to receive the remaining
payments you would have received pursuant to Section 4.2.2 at the times
specified therein. Notwithstanding the foregoing, if you accept employment with
any not-for-profit organization, as defined by Internal Revenue Code (“Code”)
Section 501(c), then you shall be entitled to continue to receive the
post-termination health and welfare benefits specified in Section 7.2 and the
payments as provided in the first sentence of Section 4.2.2. Furthermore, if you
accept employment with any affiliate of the Company or die during the Severance
Period, then the payments provided for in Section 4.2.2 shall immediately cease
and you (or your estate or designated beneficiary(ies)) shall not be entitled to
any further payments; provided that, you shall be entitled to a prorated Target
Bonus for the year in which your employment by the affiliate commences or the
year of your death, as applicable, based on the number of whole or partial
months in such calendar year prior to the date of your employment by the
affiliate or the date of your death, as determined by the Company. For purposes
of this Agreement, the term “affiliate” shall mean any entity which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of enforcing the terms of this Section 4.2.2.1, you
acknowledge and agree that you will provide the Company with written notice of
your intent to accept Other Employment, other part-time employment, other
employment by a not-for-profit entity, or employment by an affiliate, including,
the identity of the entity or person you intend to be employed by, the
anticipated start date of your employment and a contact at

 

5



--------------------------------------------------------------------------------

such entity who can verify your employment terms. Any income from any Other
Employment you may obtain shall not be applied to reduce the Company’s
obligations under this Agreement.

    4.2.3.      Termination of Employment Upon Change In
Control.  Notwithstanding the foregoing, if your employment is terminated
pursuant to Section 4.2 hereof (a) within 24 months following a Change In
Control (as defined in the Time Warner Cable 2011 Stock Incentive Plan or any
successor plan) or (b) following the Company’s execution of an applicable
merger, acquisition, sale or other agreement providing for a Change In Control
(a “CIC Agreement”) but before the date that is 24 months after a Change In
Control (or, if earlier, the expiration or termination of the CIC Agreement
without a Change In Control), you shall (i) receive the severance benefits
provided in Section 4.2.2, provided that, for purposes of this sub-clause
(i) and sub-clause (ii) of this Section only, your Severance Period under such
circumstances shall be 36 months rather than 24 months, and (ii) receive the
post-termination benefits provided in Section 7.2. Any employment terminations
for “cause” pursuant to Sections 4.1.1(b) or 4.1.1(f) above within 24 months
following a Change In Control shall be deemed terminations without cause for
purposes of severance benefits (as provided in sub-clauses (i) and (ii) above)
and treatment of the Company’s (or any successor’s) outstanding equity awards or
other Long-term Incentive Awards that are outstanding as of the employment
termination date.

4.3.      Expiration of Term.  If at the expiration of the Term, your employment
shall not have been previously terminated pursuant to the provisions of this
Agreement, no Disability Period is then in effect and the parties shall not have
agreed in a signed writing to an extension or renewal of this Agreement or on
the terms of a new employment agreement, then this Agreement shall expire and
your employment shall continue on an at-will basis. As an at-will employee, upon
the termination of your employment without cause, (a) you shall be eligible for
participation in any executive-level severance plan or program offered by the
Company that will provide a minimum severance benefit equal to six (6) months
Base Salary and Target Bonus, subject to your execution and delivery of a full
release to the Company substantially in the form attached hereto as Annex A or
such other form of release as may be implemented for such executive-level
severance plan or program, and (b) you shall receive immediate vesting in full
of any outstanding equity awards or other Long-term Incentive Awards granted
during the Term and any stock option awards granted during the Term shall become
immediately exercisable for the time periods set forth in the respective stock
option award agreements, provided that, if any such Long-term Incentive Awards
or stock options are subject to a performance requirement that has not been
satisfied and certified by the Board of Directors on the date of your
termination of employment, such Long-term Incentive Awards or stock options
shall not be immediately vested and exercisable, but shall become fully vested
and exercisable upon satisfaction of such performance requirement and
certification by the Board of Directors (or, if applicable, upon deemed
satisfaction of such performance requirements pursuant to the terms of the
Long-term Incentive Awards or stock options).

 

6



--------------------------------------------------------------------------------

4.4.        Release.  A condition precedent to the Company's obligation to make
the payments associated with a termination of employment pursuant to Sections
4.2 (Termination Without Cause or For Good Reason), 4.3 (Expiration of Term) and
5.1 (Disability) shall be your execution and delivery of a release of all claims
substantially in the form attached hereto as Annex A, as may be revised from
time to time as necessary to reflect changes in federal or state laws to ensure
that such release is valid. Such release must be signed by you and returned to
the Company no later than 21 days (or, if required by law, 45 days) after your
separation from service with the Company. If you shall fail to execute and
deliver such release, or if you revoke such release as provided therein, then
you shall not be entitled to any severance benefits provided in Section 4.2.2 or
Section 4.3 or Disability Period (defined below) payments under the Agreement
and you shall reimburse the Company for any such payments made to you in
anticipation of your execution of the release or prior to the revocation of such
release.

4.5.        Payments.  Payments of Base Salary and Bonus required to be made to
you after a termination of employment pursuant to Sections 4, 5 or 6 shall be
made at the same times as such payments otherwise would have been paid to you
pursuant to Sections 3.1 (Base Salary) and 3.2 (Bonus) if your employment had
not been terminated, or such other time as required for compliance with Code
Section 409A as set forth in Section 10.15 below.

4.6.        Code §§ 280G and 4999.  Notwithstanding anything to the contrary
contained in this Agreement, to the extent that any amount, stock option,
restricted stock, RSUs, other equity awards or benefits paid or distributed to
you pursuant to this Agreement or any other agreement or arrangement between the
Company and you (collectively, the "280G Payments") (a) constitute a "parachute
payment" within the meaning of Section 280G of the Code and (b) but for this
Section 4.6, would be subject to the excise tax imposed by Section 4999 of the
Code, then the 280G Payments shall be payable either (i) in full or (ii) in such
lesser amount which would result in no portion of such 280G Payments being
subject to excise tax under Section 4999 of the Code; whichever of the foregoing
amounts, taking into account the applicable federal, state and local income or
excise taxes (including the excise tax imposed by Section 4999) results in your
receipt on an after-tax basis, of the greatest amount of benefits under this
Agreement, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. Unless you and the Company otherwise
agree in writing, any determination required under this Section shall be made in
writing by an independent public accountant selected by the Company (the
"Accountants"), whose determination shall be conclusive and binding upon you and
the Company for all purposes. For purposes of making the calculations required
by this Section, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and you shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section, as well as any reasonable legal or accountant
expenses, or

 

7



--------------------------------------------------------------------------------

any additional taxes, that you may incur as a result of any calculation errors
made by the Accountant and/or the Company in connection with the Code
Section 4999 excise tax analysis contemplated by this Section.

    4.6.1.    Additional 28QG Payments.  If you receive reduced 280G Payments by
reason of this Section 4.6 and it is established pursuant to a final
determination of the court or an Internal Revenue Service proceeding that you
could have received a greater amount without resulting in an excise tax, then
the Company shall promptly thereafter pay you the aggregate additional amount
which could have been paid without resulting in an excise tax as soon as
practicable.

    4.6.2.    Review of Accountant Determinations.  The parties agree to
cooperate generally and in good faith with respect to (i) the review and
determinations to be undertaken by the Accountants as set forth in this
Section 4.6 and (ii) any audit, claim or other proceeding brought by the
Internal Revenue Service or similar state authority to review or contest or
otherwise related to the determinations of the Accountants as provided for in
this Section 4.6, including any claim or position taken by the Internal Revenue
Service that, if successful, would require the payment by you of any additional
excise tax, over and above the amounts of excise tax established under the
procedure set forth in this Section 4.6.

    4.6.3.    Order of 280G Payment Reduction.  The reduction of 280G Payments,
if applicable, shall be effected in the following order (unless you, to the
extent permitted by Section 409A of the Code, elect another method of reduction
by written notice to the Company prior to the Section 280G event): (i) any cash
severance payments, (ii) any other cash amounts payable to you, (iii) any health
and welfare or similar benefits valued as parachute payments, (iv) acceleration
of vesting of any stock options for which the exercise price exceeds the then
fair market value of the underlying stock, in order of the option tranches with
the largest Section 280G parachute value, (v) acceleration of vesting of any
equity award that is not a stock option and (vi) acceleration of vesting of any
stock options for which the exercise price is less than the fair market value of
the underlying stock in such manner as would net you the largest remaining
spread value if the options were all exercised as of the Section 280G event.

5.        Disability.

5.1.      Disability Payments.  If during the Term and prior to the delivery of
any notice of termination of employment pursuant to Section 4, you become
physically or mentally disabled, whether totally or partially, so that you are
unable to engage in substantial gainful activity by reason of any medically
determinable physical or mental impairment, which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, the Company shall, nevertheless, continue to pay your full
compensation (including Bonus) through the last day of the sixth consecutive
month of disability or the date on which any shorter periods of disability shall
have equaled

 

8



--------------------------------------------------------------------------------

a total of six months in any twelve-month period (such last day or date being
referred to herein as the “Disability Date”), in lieu of or offset by any
payments received by you from Worker’s Compensation insurance, Social Security,
and short- or long-term disability insurance benefits maintained by the Company;
provided that, if you die prior to the Disability Date, you are not entitled to
any further payments after such date, except as provided in Section 6 below. If
you have not resumed your usual duties on or prior to the Disability Date, the
Company shall terminate your employment effective as of the Disability Date and
pay you a pro rata Bonus based on actual achievement of the performance criteria
established for the Company, provided that, if applicable, your individual
performance score shall be equal to the Company’s performance score or, if
multiple performance measures are used, the weighted average of the Company’s
performance scores for the year in which the Disability Date occurs. Thereafter
the Company shall pay you disability benefits for a period of time equal to the
Severance Period defined in Section 4.2.2 (the “Disability Period”), in an
annual amount equal to 75% of your Base Salary and Target Bonus in effect as of
the Disability Date. All payments pursuant to this Section 5.1 shall be made at
the times specified in Section 4.5 (Payments).

5.2.        Recovery From Disability.  If during the Disability Period you shall
fully recover from your disability, the Company shall have the right
(exercisable within 60 days after notice from you of such recovery), but not the
obligation, to reinstate you to full-time employment at your compensation rate
in effect as of the Disability Date. If the Company elects to rehire you, then
the Disability Period payments described in Section 5.1 shall cease and this
Agreement shall be reinstated in all respects and the Term shall not be extended
by virtue of the occurrence of the Disability Period. If the Company elects not
to rehire you, during any balance of your Disability Period, you shall be
entitled to receipt of the payments described in Section 5.1 and you may obtain
Other Employment, subject, however, to the following: (i) you shall perform
advisory services to the Company during any balance of the Disability Period and
(ii) you shall not be entitled to the post-termination health and welfare
benefits provided in Section 7.2 if you obtain Other Employment during the
balance of your Disability Period. The advisory services referred to in clause
(i) of the immediately preceding sentence shall consist of rendering advice
concerning strategic matters as requested by the Company, but you shall not be
required to devote more than five days (up to eight hours per day) each month to
such services, which shall be performed at a time and place mutually convenient
to both parties. Any income from any Other Employment you may obtain during the
balance of the Disability Period shall not be applied to reduce the Company’s
obligations under this Agreement.

5.3.        Other Disability Provisions.  The Company shall be entitled to
deduct from all payments to be made to you during the Disability Period pursuant
to this Section 5 an amount equal to all disability payments received by you
during the Disability Period from any Worker’s Compensation insurance, Social
Security and short- or long-term disability insurance benefits maintained by the
Company; provided however, that for so long as, and to the extent that, proceeds
paid to you from such disability insurance policies are not includible in your
income for federal income tax purposes, the Company’s deduction with respect to
such payments shall be equal to the product of

 

9



--------------------------------------------------------------------------------

(i) such payments and (ii) a fraction, the numerator of which is one and the
denominator of which is one less the maximum marginal rate of federal income
taxes applicable to individuals at the time of receipt of such payments. For
purposes of clarity, you acknowledge and agree that Sections 4.2 (Termination
Without Cause or For Good Reason) and 4.3 (Expiration of Term) shall not apply
during the Disability Period and you shall not be entitled to any other notice
and severance benefits under this Agreement or otherwise, or to receive or be
paid for any accrued vacation time or unused sabbatical, unless payment of such
accrued, but unused vacation benefits is otherwise required by state law.
Notwithstanding the foregoing, if you die during the Disability Period, the
payments provided for in Section 5.1 shall immediately cease and your estate (or
designated beneficiary(ies)) shall not be entitled to any further payments;
provided that, you shall be entitled to 75% of a prorated Target Bonus for the
year in which your death occurs, based on the number of whole or partial months
in such calendar year prior to the date of your death, as determined by the
Company in its sole discretion.

6.        Death.  If you die during the Term, this Agreement and all obligations
of the Company to make any payments hereunder shall terminate except that your
estate (or a designated beneficiary) shall be entitled to receive Base Salary to
the last day of the month in which your death occurs and Bonus compensation (at
the time bonuses are normally paid) based on the actual achievement of the
performance criteria established for the Company, provided that, if applicable,
your individual performance score shall be equal to the Company's performance
score or, if multiple performance measures are used, the weighted average of the
Company's performance scores, but prorated according to the number of whole or
partial months you were employed by the Company in such calendar year.

7.        Other Benefits.

7.1.        Generally Available Benefits.  To the extent that (a) you are
eligible under the general provisions thereof (including without limitation, any
plan provision providing for participation to be limited to persons who were
employees of the Company or certain of its subsidiaries prior to a specific
point in time) and (b) the Company maintains such plan or program for the
benefit of its executives, during the Term and so long as you are an employee of
the Company, you shall be eligible to participate in any pension, excess plan,
savings or similar plan or program, group life insurance, hospitalization,
medical, vision, dental, accident, disability or similar plan or program,
financial counseling reimbursement, and courtesy services of the Company now
existing or established hereafter for similarly situated executives.

7.2.        Benefits After a Termination or Disability.  During the Severance
Period or the Disability Period, unless you accept Other Employment as described
in Sections 4.2.2 (Severance Benefits) or 5.2 (Recovery From Disability), you
shall continue to be eligible to participate in the Company's health and welfare
benefit plans, or comparable arrangements that may be implemented for former
employees covered by severance arrangements, to the extent such benefits are
maintained in

 

10



--------------------------------------------------------------------------------

effect by the Company for its executives; provided however, (a) you shall not be
entitled to any additional awards or grants under any stock option, restricted
stock, RSU or other stock based incentive plan or Additional Compensation Plans,
(b) any equity awards or other Long-term Incentive Awards granted on or after
the Effective Date and during the Term shall be subject to the terms and
conditions of the respective award agreements and the vesting provisions set
forth in Section 4.2.2 and this Section 7.2, (c) during the Term, but only for
equity awards granted after the Effective Date, the Company shall not be
permitted to determine that your employment was terminated for “Performance”
within the meaning of any stock option, restricted stock, RSU, or other equity
compensation agreement between you and the Company, (d) you shall not be
eligible for continuation of Company car, automobile allowance and/or country
club membership reimbursements, to the extent applicable, during or after the
Severance Period or Disability Period, or any other termination of employment
under this Agreement. Effective with your termination of employment pursuant to
Sections 4, 5 or 6, you will no longer be permitted to contribute to or receive
a Company match in the TWC Savings Plan, or any successor plan, and you will no
longer accrue benefit service under the Time Warner Cable Pension Plan or the
Time Warner Cable Excess Benefit Pension Plan, or any successor plans, and your
rights under those plans will be determined in accordance with the terms of
those plans and applicable law. Unless otherwise stated in this Agreement, your
rights to benefits and payments under any benefit plans or any insurance or
other death benefit plans or arrangements of the Company or under any stock
option, restricted stock, RSU, or other equity compensation, Additional
Compensation Plans, or any management incentive or other plan of the Company
shall be determined in accordance with the terms and provisions of such plans
and any related award agreements. Notwithstanding the foregoing, your continued
participation in the Company’s benefit plans shall be subject to the limitations
of applicable law.

7.3.        Payments in Lieu of Other Benefits.  In the event your employment
with the Company is terminated pursuant to any section of this Agreement, you
shall not be entitled to notice and severance under the Company’s general
employee policies or other executive severance plans or programs, or to be paid
for any accrued vacation time or unused sabbatical (unless payment of such
accrued, but unused vacation benefits is otherwise required by state law), the
payments provided for in such sections in this Agreement being in lieu thereof.

8.        Restrictive Covenants.

8.1.        Confidentiality Covenant.  You acknowledge that your employment by
the Company will, throughout the term of your employment, bring you into close
contact with many confidential affairs of the Company, its affiliates and third
parties doing business with the Company, including information about costs,
profits, markets, sales, products, key personnel, pricing policies, operational
methods, technical processes and other business affairs and methods and other
information not readily available to the public, and plans for future
development. You further acknowledge that the services to be performed under
this Agreement are of a special, unique, unusual, extraordinary and intellectual
character. You further acknowledge that the business of the Company and its
affiliates is

 

11



--------------------------------------------------------------------------------

international in scope, that its products and services are marketed throughout
the world, that the Company and its affiliates compete in nearly all of its
business activities with other entities that are or could be located in nearly
any part of the world and that the nature of your services, position and
expertise are such that you are capable of competing with the Company and its
affiliates from nearly any location in the world. In recognition of the
foregoing, you covenant and agree:

    8.1.1.    You shall use all reasonable efforts to keep secret all
confidential matters of the Company, its affiliates and third parties and shall
not disclose such matters to anyone outside of the Company and its affiliates,
or to anyone inside the Company and its affiliates who does not have a need to
know or use such information, and shall not use such information for personal
benefit or the benefit of a third party, either during or after the Term, except
with the Company’s written consent, provided that (i) you shall have no such
obligation to the extent such matters are or become publicly known other than as
a result of your breach of your obligations hereunder, (ii) you may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such matters to the extent required by applicable laws
or governmental regulations or judicial or regulatory process, and (iii) to the
extent necessary to enforce the terms of this Agreement; and

    8.1.2.    You shall deliver promptly to the Company on termination of your
employment, or at any other time the Company may so request, all memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
the Company’s and its affiliates’ businesses, which you obtained while employed
by, or otherwise serving or acting on behalf of, the Company and which you may
then possess or have under your control.

8.2.      Non-solicitation.  During your employment with the Company and its
affiliates, and if your employment terminates for any reason, whether during or
after the Term, including your voluntary resignation or retirement, for a period
of one year after such termination, without the prior written consent of the
Company, you shall not directly or indirectly, (i) solicit, induce, encourage or
attempt to influence any customer, independent contractor, joint venturer or
supplier of the Company to cease to do business with or to otherwise terminate
his, her or its relationship with the Company, (ii) solicit or hire or cause any
entity of which you are an affiliate to solicit or hire, any person who was a
full-time employee of the Company at the date of your termination of employment
or within six months prior thereto, but such prohibition shall not apply to your
secretary or executive assistant, any other employee eligible to receive
overtime pay or any former employee of the Company who was terminated
involuntarily by the Company, so long as you were not, directly or indirectly,
involved in the circumstances giving rise to such termination. Nothing in this
Section 8.2 shall restrict your ability to engage in general advertising not
targeted at Company employees or serve as a reference for an employee with
regard to an entity with which you are not affiliated.

8.3.      Non-disparagement.  During your employment with the Company and its
affiliates, and if your employment terminates for any reason, whether during or
after the Term, including

 

12



--------------------------------------------------------------------------------

your voluntary resignation or retirement, at any time after your termination of
employment, you shall not, directly or indirectly, disparage, make negative
statements about or act in any manner which is intended to damage the goodwill
of, or the business or personal reputations of the Company or any of its
affiliates, or those individuals who serve or served as an officer or director
of the Company or any of its affiliates on or after the Effective Date. Nothing
in this Section 8.3 shall prohibit or bar you from providing truthful testimony
in any legal proceeding, making any truthful disclosure required under law or
from enforcing any rights under this Agreement.

8.4.        Non-compete.  During your employment with the Company and its
affiliates, and if your employment terminates for any reason, whether during or
after the Term, including your voluntary resignation or retirement, for a period
of time equal to the Severance Period defined in Section 4.2.2 (whether or not
you are eligible for or receive any severance benefits under Section 4.2.2) or,
if you are employed at will, six (6) months after your termination of employment
for any reason (the “Non-compete Period”), you shall not, directly or
indirectly, without the prior written consent of the CEO, render any services
to, or act in any capacity for, any Competitive Entity, or acquire any interest
of any type in any Competitive Entity; provided, however, that the foregoing
shall not be deemed to prohibit you from acquiring, (a) solely as an investment
and through market purchases, securities of any Competitive Entity which are
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934
and which are publicly traded, so long as you are not part of any control group
of such Competitive Entity and such securities, including converted securities,
do not constitute more than one percent (1%) of the outstanding voting power of
that entity and (b) securities of any Competitive Entity that are not publicly
traded, so long as you are not part of any control group of such Competitive
Entity and such securities, including converted securities, do not constitute
more than three percent (3%) of the outstanding voting power of that entity. For
purposes of the foregoing, the following shall be deemed to be a Competitive
Entity: (i) any United States based entity a material portion of the business of
which is any line of business that comprises a material portion of the business
in which the Company engages in, conducts or, to your knowledge, has definitive
plans to engage in or conduct and that the Company reasonably expects will
comprise a material portion of its business within the succeeding 12 months,
whether that business is conducted directly by such entity or a subsidiary of
such entity (a “Covered Business”); provided that, you may be employed by or
provide services to an ultimate parent company that owns a subsidiary which is
materially engaged in a Covered Business, so long as you demonstrate to the
Company’s reasonable satisfaction (e.g. represent and warrant to the Company in
writing and describe the nature of your responsibilities) that you do not and
will not, directly or indirectly, provide any services or advice to, have any
responsibility for, or supervision of, any subsidiary materially engaged in a
Covered Business, (ii) any entity which has a material commercial relationship
with the Company and could reasonably derive a material unfair advantage in
dealings with the Company because of confidential information you possess about
the Company’s products, services, business strategies, financial condition,
terms of agreements or other information, or (iii) any operating business that
is engaged in or conducted by the Company as to which, to your knowledge, the
Company covenants, in writing, not to compete with in connection with the
disposition of such business; provided

 

13



--------------------------------------------------------------------------------

that, this Section 8.4 (iii) shall only apply during your active employment with
the Company and its affiliates. In evaluating any requests for written consent
of the CEO of the Company to be relieved, in whole or in part, of your
obligations under this Section 8.4, the CEO shall consider the nature of your
position with the Company, the confidential and proprietary information to which
you were privy during the course of your employment with the Company, the nature
of the employment and position you are seeking with a Competitive Entity, the
extent to which you can perform services for any such Competitive Entity without
disclosing, using or putting at risk any trade secrets or confidential,
proprietary information of the Company, and any other relevant factors, in all
instances looking to make decisions that reasonably and properly protect the
trade secrets and other confidential, proprietary information of the Company.

8.5.      Ownership of Work Product.  You acknowledge that during your
employment, you may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, material, ideas and
discoveries, whether patentable or copyrightable or not (all of the foregoing
being collectively referred to herein as “Work Product”), and that various
business opportunities shall be presented to you by reason of your employment by
the Company. You acknowledge that all of the foregoing shall be owned by and
belong exclusively to the Company and that you shall have no personal interest
therein, provided that they are either related in any manner to the business
(commercial or experimental) of the Company, or are, in the case of Work
Product, conceived or made on the Company’s time or with the use of the
Company’s facilities or materials, or, in the case of business opportunities,
are presented to you for the possible interest or participation of the Company.
You shall (i) promptly disclose any such Work Product and business opportunities
to the Company; (ii) assign to the Company, upon request and without additional
compensation, the entire rights to such Work Product and business opportunities;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of your inventorship or creation in any appropriate case.
You agree that you will not assert any rights to any Work Product or business
opportunity as having been made or acquired by you prior to the date of this
Agreement except for Work Product or business opportunities, if any, disclosed
to and acknowledged by the Company in writing prior to the date hereof.

8.6.      Reasonable Restrictive Covenants.  You acknowledge that the
restrictions contained in this Section 8, in light of the nature of the
Company’s business and your position and responsibilities, are reasonable and
necessary to protect the legitimate interests of the Company. You further
acknowledge that the restrictions contained in this Section 8 shall survive the
termination of your employment as provided in Section 10.13 (Survival),
including your voluntary resignation or retirement, and/or the expiration or
termination of this Agreement.

9.        Notices.  All notices, requests, consents and other communications
required or permitted to be given under this Agreement shall be effective only
if given in writing and shall be deemed to have been duly given if delivered
personally or sent by a nationally recognized overnight delivery service, or
mailed first-class, postage prepaid, by registered or certified mail, as follows
(or to

 

14



--------------------------------------------------------------------------------

such other or additional address as either party shall designate by notice in
writing to the other in accordance herewith):

9.1.        If to the Company:

 Time Warner Cable Inc.

 60 Columbus Circle

 New York, NY 10023

 Attention: General Counsel

 With a copy to:

 Time Warner Cable Inc.

 7820 Crescent Executive Drive

 Charlotte, NC 28217

 Attention: Senior Vice President, Compensation and Benefits

9.2.        If to you, to your residence address set forth in the payroll
records of the Company.

10.      General.

10.1.      Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the substantive laws of the State of New York,
without regard to its conflict of laws rules, as applicable to agreements made
and to be performed entirely in New York. Any legal action or proceeding with
respect to this Agreement that is not resolved in arbitration pursuant to
Section 10.7 shall be adjudicated in a court located in New York, New York, and
the parties irrevocably consent to the personal jurisdiction and venue of such
court.

10.2.       Captions.  The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

10.3.      No Other Representations.  No representation, promise or inducement
has been made by either party that is not embodied in this Agreement, and
neither party shall be bound by or be liable for any alleged representation,
promise or inducement not so set forth.

10.4.      Assignability.  This Agreement and your rights and obligations
hereunder may not be assigned by you and except as specifically contemplated in
this Agreement, neither you, your legal representative nor any beneficiary
designated by you shall have any right, without the prior written consent of the
Company, to assign, transfer, pledge, hypothecate, anticipate or commute to any
person or entity any payment due in the future pursuant to any provision of this
Agreement, and any attempt to do so shall be void and shall not be recognized by
the Company. The Company shall assign its rights together with its obligations
hereunder in connection with any sale, transfer or other disposition

 

15



--------------------------------------------------------------------------------

of all or substantially all of the Company’s business and assets, whether by
merger, purchase of stock or assets or otherwise, as the case may be. Upon any
such assignment, the Company shall cause any such successor expressly to assume
such obligations, and such rights and obligations shall inure to and be binding
upon any such successor.

10.5.      Amendments; Waivers.    This Agreement may be amended, modified,
superseded, cancelled, renewed or extended and the terms or covenants hereof may
be waived only by written instrument executed by both of the parties hereto, or
in the case of a waiver, by the party waiving compliance. The failure of either
party at any time or times to require performance of any provision hereof shall
in no manner affect such party’s right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.

10.6.      Remedies.

     10.6.1.  Specific Remedies.  In addition to such other rights and remedies
as the Company may have at equity or in law with respect to any breach of this
Agreement, if you commit a material breach of any of the provisions of Section 8
(Restrictive Covenants), the Company shall have the right and remedy to have
such provisions specifically enforced by any court located in New York, New York
having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach will cause irreparable injury to the Company;
provided that, for the non-compete covenant set forth in Section 8.4, the right
to specific enforcement shall only apply to the first twelve months of the
Non-compete Period. Upon a judicial determination that any of the restrictive
covenants set forth in Section 8 are overbroad in duration or scope, this
Agreement shall be deemed to be modified so as to effect the original intent of
the parties as closely as possible to the end that the restrictive covenants
contemplated in Section 8 are fulfilled to the greatest extent possible.

     10.6.2.   Reduction of Severance Payments and Forfeiture of Long-term
Incentive Awards. Notwithstanding any provision of this Agreement to the
contrary, if you breach any of the provisions of Section 8 during the relevant
restricted periods provided for therein, as determined by the Company, all
payment and other obligations of the Company pursuant to Sections 4.2.2
(Severance Benefits), 4.2.3 (Termination Upon CIC), 4.3 (Expiration of Term),
5.1 (Disability Payments) or 7.2 (Benefits After Termination) shall cease as of
the date of the breach and you agree to forfeit such payments and obligations
while in breach of the provisions of Section 8; provided that, the balance of
any remaining payments or other obligations due you pursuant to Sections 4.2.2,
4.2.3, 4.3, 5.1 or 7.2, if any, shall be provided to you as scheduled if you
cease to engage in the conduct that violates the provisions of Section 8
(whether at the request of the Company, as the result of an injunction or
otherwise). Furthermore, any breach of the provisions of Section 8 during the
relevant restricted periods provided for therein shall result in the
consequences, if any, provided for under the

 

16



--------------------------------------------------------------------------------

terms of your Long-term Incentive Awards. Nothing in this Section 10.6.2 shall
limit your repayment obligations to the Company, if any, under Section 10.6.3 or
Section 10.6.4 below.

10.6.3. Incentive Compensation Forfeiture. In addition to the remedies available
to the Company pursuant to Sections 10.6.1 and 10.6.2 above, you agree that in
the event the Company is required to file an adverse restatement of earnings and
it is determined by the Board or a committee thereof that (a) you were involved,
had knowledge of or, by virtue of your position and duties, should have known
that the earnings at issue were false or misleading when originally filed, and
(b) the false or misleading earnings filed resulted in compensation to
executives that otherwise would not have been earned, vested or paid, then the
Company shall be entitled to any one or all of the following additional
remedies, as provided below, or some lesser amount determined by the Board or a
committee thereof in its sole discretion:

    10.6.3.1.        Bonus or Other Cash Incentive Repayments. You shall repay
to the Company, by certified check, within sixty (60) days of a written demand,
the amount by which your Bonus or other cash incentive compensation payments
made during the Forfeiture Period (defined below) would have been reduced had
the Company not relied on the false or misleading financial statements, as
determined by the Company in its sole discretion. For purposes of this
Agreement, "Forfeiture Period" shall mean the three year period following the
last day of the fiscal year of the financial statements restated by the Company;
provided that, such Forfeiture Period shall not apply if the adverse restatement
is filed by the Company more than three years after the last day of the fiscal
year of the restated financial statements.

    10.6.3.2.        Performance-Based Equity Award Repayments. In regard only
to any performance-based equity awards granted to you by the Company, you shall
repay to the Company, by certified check, within sixty (60) days after a written
demand is made by the Company, an amount equal to (a) the total amount of Award
Gain (as defined herein) realized by you during the Forfeiture Period upon each
exercise of such performance-based options and the value you have received with
respect to any settlement or payment in connection with any other
performance-based equity awards, and (b) the fair market value of all other
performance-based equity awards granted to you or which have become vested
during the Forfeiture Period; provided that, the return to the Company of such
other performance-based equity awards shall satisfy your repayment obligations
with respect to amounts owed pursuant to this sub-clause (b); provided further
that, your repayment obligations under this Section 10.6.3.2 shall be limited to
the extent that the granting or value of the performance-based equity awards was
impacted by the Company's reliance on the false or misleading financial
statements during the Forfeiture Period. "Award Gain" shall mean, with respect
to performance-based equity awards only, the product of (x) the fair market
value per share of stock at the date of such option exercise or exercise of
other equity awards (without regard to any subsequent change in the market price
of such share of stock) minus the exercise price times (y) the number of shares
as to which the options and other equity awards were exercised at that date.

 

17



--------------------------------------------------------------------------------

    10.6.3.3.        Incentive Compensation Forfeiture Offset. Notwithstanding
any other provision of this Agreement to the contrary, and to the extent
permitted by applicable law, the Company shall have the right to offset against
any amounts owed to you by the Company any repayment obligations or liabilities
that you may have under Sections 10.6.3.1 and 10.6.3.2 of this Agreement.

 10.6.4. Other Incentive Compensation Repayments.  You hereby acknowledge and
agree that you are subject to Section 304 of the Sarbanes-Oxley Act of 2002 and
that pursuant thereto you may under certain circumstances be obligated to pay
back to the Company certain amounts previously received by you. You further
agree that, if you are or become an executive officer subject to the incentive
compensation repayment requirements of The Dodd-Frank Wall Street Reform and
Consumer Protection Act, you will enter into an amendment to this Section or a
separate written agreement with the Company to comply with the Act and any
regulations thereunder if required by the Act or any regulations thereunder.

10.7.    Resolution of Disputes.  Except as provided in the preceding
Section 10.6 (Remedies), any dispute or controversy arising with respect to this
Agreement and your employment hereunder (whether based on contract or tort or
upon any federal, state or local statute, including but not limited to claims
asserted under the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended, any state Fair Employment Practices Act and/or
the Americans with Disability Act) shall, at the election of either you or the
Company, be submitted to JAMS for resolution in arbitration in accordance with
the rules and procedures of JAMS. Either party shall make such election by
delivering written notice thereof to the other party at any time (but not later
than 45 days after such party receives notice of the commencement of any
administrative or regulatory proceeding or the filing of any lawsuit relating to
any such dispute or controversy) and thereupon any such dispute or controversy
shall be resolved only in accordance with the provisions of this Section 10.7.
Any such proceedings shall take place in New York, New York before a single
arbitrator (rather than a panel of arbitrators), pursuant to any streamlined or
expedited (rather than a comprehensive) arbitration process, before a
non-judicial (rather than a judicial) arbitrator, and in accordance with an
arbitration process which, in the judgment of such arbitrator, shall have the
effect of reasonably limiting or reducing the cost of such arbitration. The
resolution of any such dispute or controversy by the arbitrator appointed in
accordance with the procedures of JAMS shall be final and binding. Judgment upon
the award rendered by such arbitrator may be entered in any court having
jurisdiction thereof, and the parties consent to the jurisdiction of the New
York courts for this purpose. If you shall be the prevailing party in such
arbitration, the Company shall promptly pay, upon your demand, all reasonable
legal fees, court costs and other reasonable costs and expenses incurred by you
in any legal action seeking to enforce the award in any court.

 

18



--------------------------------------------------------------------------------

10.8.      Beneficiaries.  Whenever this Agreement provides for any payment to
your estate, such payment may be made instead to such beneficiary or
beneficiaries as you may designate by written notice to the Company. You shall
have the right to revoke any such designation and to redesignate a beneficiary
or beneficiaries by written notice to the Company (and to any applicable
insurance company) to such effect.

10.9.      No Conflict.  You represent and warrant to the Company that this
Agreement is legal, valid and binding upon you and the execution of this
Agreement and the performance of your obligations hereunder does not and will
not constitute a breach of, or conflict with the terms or provisions of, any
agreement or understanding to which you are a party (including, without
limitation, any other employment agreement). The Company represents and warrants
to you that this Agreement is legal, valid and binding upon the Company and the
execution of this Agreement and the performance of the Company’s obligations
hereunder does not and will not constitute a breach of, or conflict with the
terms or provisions of, any agreement or understanding to which the Company is a
party.

10.10.   Withholding Taxes.  Payments made to you pursuant to this Agreement
shall be subject to withholding and social security taxes and other ordinary and
customary payroll deductions.

10.11.   Offset.  Except as provided in Sections 5.1 (Disability Payments),
10.6.3.3 (Incentive Compensation Forfeiture Offset) and the Company’s general
right to offset any payments received by you under this Agreement by any
disability benefits you may receive during the Term or any Severance Period from
Worker’s Compensation insurance, Social Security disability, and short- and
long-term disability insurance benefits maintained by the Company, neither you
nor the Company shall have any right to offset any amounts owed by one party
hereunder against amounts owed or claimed to be owed to such party, whether
pursuant to this Agreement or otherwise, and you and the Company shall make all
the payments provided for in this Agreement in a timely manner.

10.12.   Severability.  If any provision of this Agreement shall be held
invalid, the remainder of this Agreement shall not be affected thereby; provided
however, that the parties shall negotiate in good faith with respect to
equitable modification of the provision or application thereof held to be
invalid. To the extent that it may effectively do so under applicable law, each
party hereby waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.

10.13.   Survival.

10.13.1.          Sections 3.5 (Indemnification), 4.5 (Payments), 4.6 (Code
§280G), 8 (Restrictive Covenants), 9 (Notices) and 10 (General) shall survive
any termination of your

 

19



--------------------------------------------------------------------------------

employment by the Company for cause or your voluntary resignation pursuant to
Section 4.1 and the expiration of the Term pursuant to Section 4.3.

10.13.2.        Sections 3.5, 4.4 (Release), 4.5, 4.6, 7.2 (Benefits After
Term), 8, 9 and 10 shall survive any termination of your employment by the
Company without cause, by you for Good Reason, or due to your disability
pursuant to Sections 4.2 or 5.

10.13.3.        If your employment continues after the Term on an at-will basis,
Sections 4.3(a) and 4.3(b) shall survive the termination of this Agreement.

10.14.   Key Definitions.  The following terms are defined in this Agreement in
the places indicated:

280G Payments – Section 4.6

Additional Compensation Plans – Section 3.4

affiliate – Section 4.2.2.1

Award Gain – Section 10.6.3.2

Base Salary – Section 3.1

Bonus – Section 3.2

cause – Section 4.1.1

Change In Control – Section 4.2.3

CIC Agreement – Section 4.2.3

Competitive Entity – Section 8.4

Covered Business – Section 8.4

Disability Date – Section 5.1

Disability Period – Section 5.1

Forfeiture Period – Section 10.6.3.1

Good Reason – Section 4.2

Limited Vicarious Liability – Section 4.1.1

Long-term Incentive Awards – Section 3.3

Non-compete Period – Section 8.4

Other Employment – Section 4.2.2.1

Severance Period – Section 4.2.2

Target Bonus – Section 3.2

Term – Section 1

Work Product – Section 8.5

10.15.   Compliance With Section 409A.  This Agreement is intended to comply
with Section 409A of the Code and will be interpreted, administered and operated
in a manner consistent with that intent. Notwithstanding anything herein to the
contrary, if at the time of your separation from service with the Company you
are a “specified employee” as defined in Section 409A of the Code (and the
regulations thereunder) and any payments or benefits otherwise payable hereunder
as a result of such separation from service are subject to Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to you) until the date that is six months
following

 

20



--------------------------------------------------------------------------------

your separation from service with the Company (or the earliest date as is
permitted under Section 409A of the Code), and the Company will pay any such
delayed amounts in a lump sum at such time. If any other payments of money or
other benefits due to you hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Company, that does not cause such an accelerated or additional
tax. To the extent any reimbursements or in-kind benefits due to you under this
Agreement constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid to you in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(l)(iv). Each payment made under
this Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code. References to “termination of employment” and similar
terms used in this Agreement are intended to refer to “separation from service”
within the meaning of Section 409A of the Code to the extent necessary to comply
with Section 409A of the Code. The Company shall consult with you in good faith
regarding the implementation of the provisions of this Section 10.15; provided
that neither the Company nor any of its employees or representatives shall have
any liability to you with respect to thereto.

10.16.  Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter of this Agreement
and supersedes all prior agreements, arrangements and understandings, written or
oral, between the parties.

[Remainder of page intentionally left blank.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

TIME WARNER CABLE INC. By:  

/s/    TOMAS MATHEWS

          TOMAS MATHEWS  

        EXECUTIVE VICE PRESIDENT,

        HUMAN RESOURCES

Agreed to by: EXECUTIVE

/s/    IRENE M. ESTEVES

          IRENE M. ESTEVES  

 

22



--------------------------------------------------------------------------------

ANNEX A

RELEASE

Pursuant to the terms of the Employment Agreement made as of [Date], between
TIME WARNER CABLE INC. (the “Company”) and the undersigned (the “Agreement”),
and in consideration of the payments made to me and other benefits to be
received by me pursuant thereto, I, Irene M. Esteves, being of lawful age, do
hereby release and forever discharge the Company and any successors,
subsidiaries, affiliates, related entities, predecessors, merged entities and
parent entities and their respective officers, directors, shareholders,
employees, benefit plans, benefit plan administrators, trustees, and
fiduciaries, agents, attorneys, insurers, representatives, affiliates,
successors and assigns from any and all actions, causes of action, claims, or
demands for general, special or punitive damages, attorney’s fees, expenses, or
other compensation or damages (collectively, “Claims”), which in any way relate
to or arise out of my employment with the Company or any of its subsidiaries or
the termination of such employment, which I may now or hereafter have under any
federal, state or local law, regulation or order, including without limitation,
Claims under the Age Discrimination in Employment Act (with the exception of
Claims that may arise after the date I sign this Release), Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Fair Labor
Standards Act, the Family and Medical Leave Act, the Worker Adjustment
Retraining and Notification Act, the Employee Retirement Income Security Act,
the New York State Human Rights Law, the New York City Human Rights Law (each as
amended through and including the date of this Release); as well as any other
claims under state contract or tort law, including, but not limited to, claims
for employment discrimination, wrongful termination, constructive termination,
violation of public policy, breach of any express or implied contract, breach of
any implied covenant, fraud, intentional or negligent misrepresentation,
emotional distress, slander, and invasion of privacy; provided, however, that
the execution of this Release shall not prevent the undersigned from bringing a
lawsuit against the Company to enforce its obligations under the Agreement;
provided further, that the execution of this Release does not release any rights
I may have against the Company for indemnification under the Agreement or any
other agreement, plan or arrangement.

I acknowledge that I have been given at least twenty-one (21) days from the day
I received a copy of this Release to sign it and that I have been advised to
consult an attorney. I understand that I have the right to revoke my consent to
this Release for seven (7) days following my signing. This Release shall not
become effective or enforceable until the expiration of the seven-day period
following the date it is signed by me.

I ALSO ACKNOWLEDGE THAT BY SIGNING THIS RELEASE I MAY BE GIVING UP VALUABLE
LEGAL RIGHTS AND THAT I HAVE BEEN ADVISED TO CONSULT A LAWYER BEFORE SIGNING. I
further state that I have read this document and the Agreement referred to
herein, that I know the contents of both and that I have executed the same as my
own free act.

WITNESS my hand this XXX day of XXXXX

[DO NOT SIGN OR DATE – SAMPLE COPY ONLY]

 

23